Citation Nr: 0319931	
Decision Date: 08/12/03    Archive Date: 08/25/03

DOCKET NO.  00-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for a nervous disorder 
for the purposes of accrued benefits.

3.  Entitlement to service connection for 
folliculitis/prurigo for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He died in February 1999.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO) that denied the appellant's claims noted above.  


REMAND

It is the appellant's contention that the veteran's death was 
related to a back injury and heart disorder that she claims 
were incurred in service.  In February 2003, the appellant 
submitted a statement in which she indicated that proof 
relating to her contentions was located at the Wade Park VA 
Medical Center, Cleveland, Ohio.  It is incumbent upon VA to 
attempt to obtain evidence that could be helpful to a claim 
when notified of its existence and location.  

Secondly, Surgeon General's Office notations indicated that 
the veteran was observed for nervous and mental disease in 
service in 1944.  At the time of his death, the veteran had 
asserted a claim of service connection for a nervous 
disorder.  In the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154 (West 2002).  

Noting that the provisions of 38 U.S.C.A. § 1154 apply in 
this case because the evidence establishes that the veteran 
was a combat veteran, the Board finds that his allegations 
made before his demise that he had a nervous disorder in 
service, when considered in conjunction with the Surgeon 
General's Office notations, suffice to establish that he was 
treated for such a disorder in service.  If it can also be 
established, on an as likely as not basis, that the veteran 
had a nervous disorder at the time of his demise, and further 
established on the same basis that such a nervous disorder 
contributed materially to his demise, then service connection 
for the cause of death could be established.  

Thirdly, there was pending at the time of the veteran's death 
a claim for service connection for nervousness, and a claim 
of service connection for a skin disorder.  The veteran's 
service medical records are not available.  Surgeon General's 
Office records, however, noted that the veteran was observed 
for nervous and mental disease, and that he was treated for a 
chalazion in service in 1944.  Although there is no post-
service record of the treatment of the veteran for a nervous 
disorder, there is a diagnosis of mental confusion and 
forgetfulness in 1997, and of senile dementia in 1998.  There 
is also evidence of a skin disorder, pruritis, in existence 
at the time of the veteran's death.  Given that there is an 
indication of a mental disorder and a skin disorder in 
service, and a diagnosis of a mental disorder and a skin 
disorder at the time of the veteran's death, it would be 
helpful to make another attempt to find any records of 
treatment of the veteran for any of the disabilities at issue 
following service, and thereafter obtain a medical opinion as 
to whether it is at least as likely as not that any mental 
disorder or skin disorder present at the time of death can be 
related to the veteran's period of service.  

Finally, in the February 2003 statement, the appellant 
indicated a desire to attend a hearing on her appeal, but 
that she lacked transportation.  The appellant should be 
asked to clarify her intentions with respect to a hearing.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
specified below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should obtain copies of the 
veteran's treatment records from Wade Park 
VA Medical Center, Cleveland, Ohio.  The 
RO should also obtain from the appellant 
the names and addresses of all other 
medical care providers who treated the 
veteran for any of the disorders at issue 
since his discharge from service.  After 
securing the necessary releases, the RO 
should obtain copies of the veteran's 
records from any providers identified by 
the appellant.  These records should be 
associated with the claims file.

3.  The appellant should be asked to 
clarify her intentions with respect to her 
desire for a hearing in her appeal.  

4.  The RO should then schedule a review 
of the appellant's claims file by a 
physician for the purpose of determining 
whether the veteran had a disease or 
injury in service that could have caused 
the veteran's death.  The review should 
also focus upon whether the veteran had a 
psychiatric disorder and/or a skin 
disorder at the time of his demise that 
could be attributed to his period of 
service.  The claims folder must be made 
available to the examiner for review in 
connection with the opinion.  The 
physician should review the veteran's 
claims folder and indicate in the opinion 
report that pertinent records contained 
therein have been reviewed.  The 
reviewing physician should offer an 
opinion as to whether it is at least as 
likely as not that any event in service 
could have contributed substantially to, 
or materially hastened, the veteran's 
death.  The physician should also offer 
an opinion as to whether it is at least 
as likely as not that any event in 
service could have resulted in a 
psychiatric disorder or skin disorder 
that was in existence at the time of his 
demise.  A complete rationale for any 
opinion expressed is respectfully 
requested.  

5.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claims.  If a complete 
grant of the claims remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified; however, she has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


